 In the Matter of BLUEBELL-GLOBE MANUFACTURING COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICACase No. C-145-5.-Decided May 29, 1940Overall Manufacturing Industry-Interference, Restraint, and Coercion:anti-union statements ; offer of promotion to union leader for desisting from unionactivity, coupled with warning of discrimination for refusal to do so ; char-acterization of union as motivated solely by a desire for dues; warningsagainstunion activity delivered under pretext that recipients had violatedrule againstsolicitation during working hours ; speech to employees containing implicationthat employees in another plant operated by respondent had suffered economicdetriment from unionization ; speeches and notices stating that employees didnot have to join union to keep job, construed as; charges of surveillance ofunion meeting dismissed;finding of Trial Examiner that lay-offsof one em-ployee constituted (not charged in complaint), not sustained on merits-Dis-crimination:discharge of employee because of union membership and activity-ReinstatementOrdered:of employee discharged-BackPay:awarded.Mr. Charles Y. Latimer,for the Board.Woodward,' Dawson and Hobson, by Mr. Charles I. Dawson,ofLouisville, Ky., andMr. Norman A. Boren,of Greensboro, N. C., forthe respondent.Mr. Bernard Borah,of Atlanta, Ga., for the Union.Mr. Bonnell Phillips,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges .duly filed by Amalgamated Clothing Workers ofAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Acting Regional Director forthe'Fifth Region (Baltimore, Maryland), issued its complaint datedJuly 18; 1939, against Blue Bell-Globe Manufacturing Company,Greensboro, North Carolina, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of. Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-24 N. L.R. B., No. 3.126 BLUE BELL-GLOBE MANUFACTURING COMPANY127plaint, accompanied by notice of hearing, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent on or about February 23, 1939,discharged V. T. Kivett,' an employee, for the reason-that he hadjoined the Union and had engaged in concerted activities for thepurpose of collective bargaining and other mutual aid and protec-tion; and (2) that the respondent by the above act, by offeringpromotion to V. T. Kivett if he would withdraw from activity inconnection with the union campaign, by advising and warning em-ployees not to become members of or to remain active in the Union,by keeping a union meeting and meeting place under surveillance,and by various other acts interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On July 26, 1939, the respondent filed a'special appearance movingthat the complaint be dismissed for want of jurisdiction on theground that it was not engaged in commerce within the meaning ofthe Act.On the same date the respondent filed an answer to thecomplaint, preserving its motion to dismiss for lack of jurisdiction,and denying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held at Greensboro, North Caro-lina, on September 11 and 12, 1939, before P. H. McNally, the TrialExaminer duly designated by the Board. The Board, the Union,and the respondent were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issueswas afforded all parties.At the commencement of the hearing, the respondent renewed itsmotion to dismiss the complaint for want of jurisdiction.The TrialExaminer reserved ruling on this motion.During the course of thehearing rulings were made by the Trial Examiner on other motionsand objections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby, affirmed.On September 14, 1939, subsequent to the hearing, the respondentfiled two motions, one for dismissal of the complaint on the groundthat the evidence produced at the hearing failed to show that therespondent had engaged in any unfair labor practices, the other tostrike from the record testimony of Oneta Dean concerning three lay-offs she suffered while in the respondent's employ, on the groundsthat such testimony was immaterial; and that the Board, not having1 Incorrectly designated:in the complaint as V. T. Kivette. The complaint was amendedat the hearing to show correct spelling. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged that such lay-offs constituted unfair labor practices, is pre-cluded from making any finding of fact or order against the respond-ent in respect to the lay-offs.Rulings denying these motions and the motion to dismiss the com-plaint for want of jurisdiction were thereafter made by the TrialExaminer in his Intermediate Report, filed December 29, 1939, copiesof which were duly served upon the parties. In his IntermediateReport the Trial Examiner found that the respondent had engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, andrecommended that the respondent cease and desist therefrom and,affirmatively, offer full reinstatement with back pay to V. T. Kivett,and make whole Oneta Dean for any loss of pay she suffered by rea-son of two discriminatory lay-offs.The Trial Examiner furtherfound that the evidence adduced was insufficient to support the alle-gation of the complaint that the respondent had kept a union meet-ing and meeting place under surveillance, and accordingly recom-mended that the allegations of the complant in this respect bedismissed.Thereafter the respondent filed exceptions to the Intermediate Re-port.For the reasons set forth below we sustain the. exceptions tothe finding of the Trial Examiner that the respondent twice laid offOneta Dean in violation of the Act.The Board has considered allother exceptions to the Intermediate Report and, in so far as theyare inconsistent with the findings, conclusions, and order set forthbelow, finds no merit in them.At the hearing the Trial Examiner advised the parties that theyhad the right to apply for oral argument before the Board and to filebriefs.Thereafter the respondent filed a brief which the Board hasconsidered.None of the parties applied for oral argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBlue Bell-Globe Manufacturing Company, a North Carolina cor-poration with its principal offices in Greensboro, North Carolina,owns and operates five plants, one in Greensboro, others in Commerce,Georgia;Middlesboro,Kentucky; Columbia City, Indiana; andAbingdon, Illinois.The respondent maintainssalesoffices in Chi-cago, Illinois, and New York City.At the Greensboro plant, withwhich this proceeding is concerned, the respondent engages in themanufacture of overalls and jackets.The principalraw materialsused by the respondent in its manufacturing operations at this plant BLUEBELL-GLOBEMANUFACTURING COMPANY129are cotton cloth and hardware, approximately 10 per cent of whichare secured by the Company from points outside the State of NorthCarolina.The annual gross revenue of the Greensboro plant approx-imates $3,000,000, of which over 50 per cent is derived from sales topoints outside of North Carolina.The respondent employs approxi-mately 1,200 employees at its Greensboro plant.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees in the men's suit and work clothingindustries.III.THEUNFAIR LABOR PRACTICESA. BackgroundThe first organizational activity at the respondent's Greensboroplant was begun by Virgil T. Kivett, an employee in the respondent'scutting-room department, in the latter part of June 1937.By June25 Kivett had solicited and obtained applications for membershipin the Union from all but 3 of the approximately 28 employees inhis department, and had distributed union applications blanks inother departments throughout the plant.Shortly thereafter, unionorganizers appeared in Greensboro and continued, during the sum-mer of 1937, the membership drive begun by Kivett. In the fall ofthat year, the respondent's plant was reduced to a part-time schedulewhich remained in effect until 1938.During this slack period theUnion withdrew its representatives, and Kivett became, irrthe absenceof formal establishment of a local branch of the Union, presidentof the union movement within the plant.2 In this capacity, accord-ing to the testimony of the Union's regional director, Kivett wasprimarily responsible for "holding things together" until the Unionreopened its drive in the summer of 1938, at which time union head-quarters were established near the plant.Vigorous organizationalendeavors were not, however, apparently begun until after January20, 1939.On that date the employees of the respondent's Middles-boro,Kentucky, plant designated the Union as their representativea consent election.Following this victory a number of union repre-sentatives were sent from Middlesboro to Greensboro, and the Unionbegan on or about February 10, 1939, an intensive organizational9The Union's regional director testified that "he (Kivett) was president of theorganization in the plant." Since no charter had been issued, "we simply formed amongour members and elected a temporary president to preside at the meeting and to helpconduct the organization work." 130DECISIONS OF NATIONAL LABORRELATIONS BOARDcampaign in prepartion for an election among Greensboro employees.This campaign, as hereinafter detailed, incurred the immediate andsustained opposition of the respondent.B. Interference, .restraint, and coercionThe respondent became aware of the Union's organizational activi-ties and of Kivett's leadership therein almost at the outset of theUnion's 1937 drive.Kivett testified that his foreman, Overman,approached him in the latter part of July 1937, with the statementthat he wished to speak to Kivett about the Union.After a pre-liminary discussion of its merits, Overman informed Kivett that "thecompany [respondent] is not going to recognize any union . . . andI don't want to see you get mixed up in this thing."Kivett wasfurther warned that "these people will come in here, more or less,and stir up trouble and get your money and then they are gone.Then the company will get rid of all of you who fool with that mess."Overman, according to Kivett's further testimony, characterized theunion movement as "Communistic," and as having had its origin inRussia.In conclusion,Kivett was told, "You have been a goodworker, I think a lot of you, I would hate to see you boys lose outfor anything like that." .Kivett testified that Overman again approached him about Sep-tember 1937, with the statement that "It seems like you are dissatis-fied with the work here at the plant."Kivett denied being "particu-larly dissatisfied,"whereupon Overman said, "Well, it seems thatsomething is wrong, is there another job you would like to have,any other job in the plant; I don't want to see people dissatisfied,I want people satisfied."During the conversation Kivett furthertestified that Overman stated to him that the respondent "does nothave to fire you for being connected with the Union, they can finda dozen different ways to get rid of you, and, if I were you, I wouldget out of this thing."Kisel Sharpe, a union member employed by the respondent during1937, testified that Overman promised him a promotion, on request,from assembler to cutter 3 if he would "work for the Company, notfor the outside stuff," and further advised him that "if you don't,you know we can make it hard for you."Overman denied all the foregoing statements attributed to himby Kivett and Sharpe.The Trial Examiner, who observed the de-meanor,of the witnesses at the hearing, refused to credit Overman's.'Cutters operate electrically driven vertical knives used to cut overall parts from 1.00thicknesses of denim cloth spread upon large tables in the respondent's cutting-roomdepartment.Assemblers collect; sort,and tie into bundles various individual partstaken from the cutting tables.- BLUE BELL-GLOBE MANUFACTURING COMPANY131denials.On the basis of the Trial Examiner's finding, and in con-sideration of certain other testimony by Overman, which we hereinfind to have been in some respects self-contradictory,' we find thatOverman made, in substance, the statements set forth above.Weare of the opinion and find that Overman's conversation with Kivettin September 1937, and his statements to Sharpe, can only be inter-preted as offers to them of promotions if they desisted.from activeparticipation in the Union's organizational endeavors, coupled withwarnings of discrimination in respect to their tenures of employmentif they refused to do so.The respondent's plant manager,' Weant, testified that he hadinformed all foremen that the respondent would not discriminatebetween union and non-union members, and had instructed them"not to interest themselves in finding out who were members andwho were not." The record, however, does not disclose the dateupon which it is claimed such instructions were issued.Even as-suming that Overman had received Weant's instructions prior tomaking the patently coercive statements above detailed, we find thatthe actions of Overman, a supervisory 'official with authority tohire and discharge, are attributable to the respondent,6 especiallyin view of the findings below that Overman continued his anti-union campaign at a later date, and that Weant, far from makingeffective his alleged instructions, himself interfered with, restrained,and coerced the respondent's employees in the exercise of their rightsunder the Act.In the summer of 1938 Overman again threatened discriminationagainst an employee for union membership and activity.CharlesMay, .a cutter under Overman's supervision, testified that Overmanengaged him in a discussion, of unionism, and stated in conclusion :"Just suppose this Union doesn't go"through, the Company [respond-ent] doesn't have to fire you for belonging to it, they can have differ-ent things they can fire you for.' Following this talk, May sought theadvice of the Union's regional director, asking in effect whether itwould not be expedient, 'in view of Overman's remarks, to relin-quish his union affiliation. 'Both May and the union official testifiedto this conference.We find that Overman made the statementssub"staiiiially as. set forth above.See Section III, D,infra.°That Overman' was vested in some degreewith authority to transfer and promoteemployees in his department is apparent from the testimony of the respondent'splantmanager,Weant,who testified that he-did not "determine any policies'in the plant onpromotions," that he "certainly did not talk with every employee that wants to bechanged to another job,"but that"it is entirely up to the foreman and the superintendentto look after that."° Swift & Co. V. National Labor Relations Board,106 F. (2d) 87 (C. C. A. 10). 132DECISIONS OF NATIONALLABOR RELATIONS BOARDAs above stated, the union campaign had its birth and receivedits strongest initial support among employees of the cutting depart-mentunder Overman's supervision.Thereafter the movement gainedadherents in other departments of the plant, and on or about Feb-ruary 10, 1939, the Union entered "full force" into a drive to winthe membership of a majority of the respondent's employees in theentire plant.For this purpose four members of the Union's Middles-boro,Kentucky, branch were brought to Greensboroas witnessesof the union victory at the Kentucky plant, and on February 15,1939, a draft of a proposed contract submitted by the Union to therespondent'sMiddlesboroofficials wasread to a gathering of theGreensboro employees. .On the following day, February 16, 1939, Kivett wassummonedto the office of Weant, plantmanager,who stated, in substance, thatithad been reported to him that Kivett had been doingorganiza-tional work during working hours and had threatened various em-ployeeswith physical violence if they refused to join the Union.Kivett denied the charge and asked Weant to produce witnessesof his alleged actions.ThisWeant refused to do, -but promisedKivett that he would be able to produce witnesses "the next timeit happens". and that Kivett would then be discharged.Kivett fur-ther testified that Weant, during this discussion, stated that "as longasBlue Bell [the respondent] stays in business, we won't have tosend for any outsiders to run it for us"; and that "those_'peoplewill start trouble and they will damage property and stuff like that,and strikes . . . that is how it will happen, there will be damageto property by hoodlums and strikers." In conclusion, accordingtoKivett,Weant promised that "as long as you stay in Blue Bellwe will pay you the best wages . . . and you don't need tohave any outsiders come in here."Weant denied this testimony, specifically denying that he hadcharged that "those people will start trouble" or that he had referredto property damage by hoodlums and to the possibility of strikes.Yet Weant, in the course of his testimony, admitted in answer to aquestion by counsel for the respondent that he was "against theC. I. O. organizing our plant .... because I have known the troubleithas caused by organizing.Naturally we read the papers, weheard of sit-down strikes and we heard the stories in Philadelphiawhen the plants were destroyed."A comparison between this testi-mony and the statements attributed to Weant by Kivett reveals astriking similarity.The Trial Examiner credited Kivett's testimonyconcerning his interview withWeant, and we find that Weant insubstance made the statements recited above. It is moreover appar-ent that Weantwas not, ashe claimed, solely concerned in this inter- BLUE BELL-GLOBE MANUFACTURING COMPANY.133view with Kivett's alleged conduct within the plant, but was in actu-ality seeking to discourage any organizational activity by Kivett onbehalf of the Union at a time when the. Union's campaign had reacheditsheight.This conclusion is compelled from an examination ofWeant's testimony concerning the alleged complaints against Kivett,which, he stated, had been made to him by three employees, Allen,Miles, and Freeman, about 2 weeks before his conference with Kivett.Allen, however, testified that he had made complaint to Weant con-cerning Kivett's actions in November 1938 ; Freeman testified to mak-ing a similar complaint in January 1939; and Miles testified that hehad not reported an alleged threat by Kivett made in 1937 until 2months before the hearing.We are satisfied and we find thatWeant's reprimand to Kivett on February 16, 1939, delivered a fewdays after the Union had begun its reinforced membership drive,was not in fact solely motivated by complaints received from Free-man and Allen 1 month. and 3 months, respectively, before the event;and could not, of course, have been occasioned by Miles' report inJuly 1939.The'inference drawn from this finding, that Weant wasthereby interfering with and discouraging Kivett's union activity, isstrengthened by the testimony of other of the respondent's employeeswho received warnings similar in tone from other of the respondent'ssupervisory officials during the same period.On or about February 22, 1939, Jennie Lefler, a union member, wassummoned to the office of R. W. Shaner, who, as plant superintend-ent,was immediately subordinate to Weant.The interview whichensued was based, according to Shaner, on a complaint by Lefler'sforeman, Coble, who had told him that she "had been running aroundthe building and talking during working hours" in defiance of hisrepeated instructions;Lefler testified that she denied this charge toShaner who thereupon said, "Well, I am glad that you are not mixedup in this thing inside the plant, you know we are not going to haveit,we are going to get rid of these people." Shaner denied thistestimony.We concur, however, in the Trial Examiner's finding re-garding this testimony : "If Lefler, identified as an active union sup-porter, was guilty of such flagrant insubordination to her foreman,there is no stated explanation in the record why Coble did not dis-cipline her, either by lay-off or discharge, which he had the powerto do, instead of sending her to Shaner.The denial by Shaner ofthe above-quoted testimony of Lefler is not impressive under the cir-cumstances."We find that Shaner made the statement attributedto him by Lefler, thereby manifesting his opposition to the Union,and threatening the discharge of employees who gave it assistance.That the' acts and statements of Weant and Shaker were deliberateinterferences with their employees' right to self-organization is con-283035-42-vol. 24--10 134DECISIONSOF NATIONALLABOR RELATIONS BOARDfirmed by the undenied testimony of Anna Self, an employee and.union member.On or about February 21, 1939, Self was ordered byher foreman to report to Weant's office, and was given an allowedtime sheet so that she would not be penalized for the time lost.Weant was absent when Self presented herself, but the respondent'svice president and general manager, Walls, then in Weant's office,stated, in response to a query by Self as to the reason for being sum-moned, that "he understood that I (Self) was one of the number be-ing misled by outsiders"; that he "thought it his duty to call some ofhis people in to talk to them . . . and that he hated to see them beingmisled by outsiders."Self admitted to Walls that she was a unionmember, and Walls, in effect, warned her that the union would mulctthe employees of their dues and then disappear.7 In conclusionWalls stated that Self was an intelligent woman and could thinkthings out for herself, but "not to worry about being called to theoffice."This testimony, which we find to be true, viewed in conjunction withthe actions of Weant and Shaner, reveals a studied attempt by therespondent's hierarchy of supervisory officials to impede and discour-age union organization and membership.Coincident with the abovedetailed individual conferences were speeches byWeant to "repre-sentative groups of our employees in every unit in the plant."Al-thoughWeant testified, that such speeches were begun by hime inJanuary 1939, the first evidence of them in the record is found in thetestimony of an employee in the cutting department, who stated thatWeant, accompanied by Shaner, addressed some 20 employees in hisdepartment during working hours on or about February 20, 1939.On or about March 1, 1939, Weant spoke to another group of em-ployees, including in their number Charles Routh.Weant prefacedhis remarks, according to the testimony of Routh, with the asser-tion that "there had been talking over the plant that if you didn'tjoin the union, you would be discharged, and I want to say that youwill not be discharged if you don't sign a card."Weant informed theemployees, according to Routh, that "he was sure the Company coulddo more for us than could any organization on the outside."Weantthen made reference to the Union's victory in the respondent's Mid-dlesboro,K'entucky, plant, stating that "they (the Middlesboro em-ployees) were Working as usual, except the last few weeks on shorttime, since the election."We find.that Weant, while addressing agroup of the respondent's employees on or about March 1, 1940, madein substance the statements quoted above.We have no doubt' that4SeeMatter of Yale C Towne Manufacturing CompanyandAmalgamatedAssociationof Iron,.Steel andTin Workers of North America, Lodge 1674, 17 N.L. R. B. 666. BLUE BELL-GLOBE MANUFACTURING COMPANY135these statements were designed to discourage the respondent's Greens-boro employees from joining the Union.Besides making manifestthe. respondent's antagonism to the Union, we think it obvious thatthey_ contained also an implicit warning against self-organization.The statement by Weant, regardless of its truth, that work in the Mid-dlesboro plant was proceeding "as usual, except the last few weeks onshort time, since the election," could only have been designed to im-press upon the Greensboro employees not only that the respondent'sMiddlesboro employees had received no benefits from self-organiza-tion, but that they had in fact suffered economic detriment.Following a number of talks by Weant to various groups of therespondent's employees, the respondent finally, on June 22,1939, causednotices to be posted throughout the plant codifying, according toWeant, the substance of his previous speeches.Although the testi-mony of Routh has shown that Weant, in one of these speeches, hadgone beyond the limits of the notices in a discouragement of unionactivity,we will treat the other speeches by Weant and the subse-quently posted notices as having had substantially the same content.The notice read as follows :Rumors have been circulated among our employees to the effectthat failure on your part to become a member of the union wouldmean loss of employment in-this company. Such is definitely notthe case and the company again wishes clearly to state its positionon this matter and inform you of your rights.There will not be any discrimination between those who arenot members of a union and those who are. Your position in thiscompany is secure so long as you obey plant rules and regulations.Outside organizations will not determine whether you are or arenot to be employed in this plant. This company will not permitloss of employment to any person who is not a member of anoutside organization.Of the respondent's officials,Weant alone testified concerning thealleged rumors referred to in the opening sentence 'of the notice.Oncross-examinationWeant estimated that 20 or 30 employees hadreported the aforesaid rumors to him, but. he could recall the namesof but two, Allen and Freeman.As before stated, Allen testified.that he had reported in November 1938 certain statements made tohim by Kivett.These included, according to Allen, a warning thatafter the union became established in the plant non-members "wouldhave to pay a big sum of money to join or they would have no job."Freeman, identified by Weant at one point in the hearing as an assist-ant to the foreman in his,department with powers- comparable to afloorman, testified that Kivett during the latter part of January twicesolicited hismembership under threat of being "kicked out.", In 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the negligible testimony adduced in proof that the aforesaidrumors had been circulated, we find that the speeches of Weant andthe subsequently posted notices "informing" the employees "of theirrights" were gratuitous in nature, and coming, as they did, at a timewhen the Union was first seeking to establish itself as an exclusivebargaining agent, were coercive in intention and effect.We havehad occasion to consider a notice almost identical in purport to theone herein issue intheMatter of Roberti Brothers, Inc.andFurni-tureWorkers Union, Local 1561.8What we there said has equalcogency here:Consequently the gratuitous advice to employees not to "letanybody tell you that your job here depends upon membershipin any union" can only be explained as a notice to employeesthat under no circumstances would the respondent enter into aclosed-shop agreement with the Union, the only device wherebythe Union might effect the compulsion of employees to join theUnion.The respondent was clearlyissuing anultimatum withrespect to a term or condition of employment properly the sub-ject of collective bargaining before. any request for a closed shophad been made.Were the Act to sanction such notice by the employer, he couldwith equal impunity further forestall union organization byannouncing to his employees that under no circumstances wouldhe recognize seniority among his employees . . . that under nocircumstances would he consider a change in the hours of employ-ment, that under no circumstances would he consider.any changein any other term or condition of employment. In effect, at theoutset of union organization he,could discourage his employeesfrom becoming members by warning them that any possible ad-vantage to be derived from such membership and from collectivebargaining was beyond their reach.We cannot permit the pur-poses of the Act to be so flouted.We find that the speeches of Weant and the notices posted by therespondent had the purpose of anticipating and denying to employeesa possible advantage to be derived from collective bargaining nego-tiations.It cannot, of course, be denied that they were motivatedby a hope that the respondent's employees would reject the Union,8 8 N. L.R. B. 926.The notice in that case read :To the Employees :There has been circulated information to the effect that you must join the Unionin order to keep your job. This is a false statement. It is not necessary to have aunion card to work here.It is the policy of this firm not to encourage.or discourage membership in LaborUnions.This is entirely for you to decide.However,do not let anybody tell you that your job depends upon membershipin any Union. . ... BLUE BELL-GLOBE MANUFACTURING COMPANY137and could only have been understood by the employees as a manifesta-tion of the respondent's desire that they refrain from organization.9We find that the respondent by posting the said notices, and bythe aforesaid activities ofWeant, Walls, Shaner, and Overman, hasinterfered with, restrained, and coerced its employees in the exerciseof their rights to self-organization, to form, join, and assist labororganizations, and to engage in concerted activities for the purposeof collective bargaining and other mutual aid and protection asguaranteed in Section 7 of the Act.C. Other alleged acts of interference, restraint, and coercionThe complaint alleged. that the respondent, through Superintend-entWeant, kept a union meeting and meeting place under surveil-lance,thereby interferingwith, restraining, and coercing its-employees in the exercise. of the rights guaranteed in Section 7 ofthe Act.The Trial Examiner found that Weant's presence near aunion meeting was unrelated to the meeting and accidently coincidedwith it, and recommended that the complaint in this respect bedismissed.No exception was filed to this finding and recommenda-tionUpon an examination of the record we find that it does notsupport this allegation, and, accordingly, the allegation will bedismissed.The record shows that Oneta Dean, an active union. member, suf-fered three lay-offs during the spring and summer of 1939.Dean'sforeman, Hemphill, ordered the first lay-off on March 7, 1939, for aperiod of 3 days.Hemphill testified that this lay-off was orderedbecause Dean had failed to produce the required number of workunits ;10 that he had on previous occasions frequently spoken to Deanconcerning her failure to achieve an average production standard;and that she had often made the excuse of illness.Dean denied thatshe had been laid off for slow work.The respondent, however, pro-duced records, which were not disputed, that established that Deanhad consistently fallen between 17 and 20 per cent below the produc-tion norm during the weeks immediately preceding her lay-off.TheTrial Examiner in his Intermediate Report considered the testimonyconcerning this lay-off and found that the evidence failed to estab-lish that the lay-off was discriminatory.Cf.National LaborRelationsBoard v.Griswold Mfg.Co., 106 F.(2d) 713(C. C. A. 3) :"It is because of [Congress']recognition that the employee is sensitive and responsiveto even the most subtle expression on the part of his employer,whose good will isso necessary,that limitations have been placed upon the activities of the employer incarrying out the principles of collective bargaining."10The respondent operates under a system of production commonly known as "theBedeaux.system," which requires an average hourly production of 60 "Bs" or work units. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 12, 1939, Hemphill again, laid off Dean 'for a two-weekperiod.A nurse, maintained by the respondent, testified that Dean;had made daily visits to the first-aid room in the respondent's plantduring the period preceding this lay-off, complaining of headachesand illness.When Dean failed to respond to her ministrations, thenurse finally recommended to Hemphill that Dean be laid off so that"she could be given a chance to get herself in shape." On thestrength of this recommendation, Hemphill testified, Dean was laidoff for two weeks.While the duration of this lay-off may have beensomewhat long in view of the fact that Dean complained only ofsuffering from headache, we do not consider Hemphill's action inthis regard as so arbitrary that an inference may be drawn that thelay-off was influenced by Dean's union activities, although there isevidence in the record to show that Dean had been previously warnedby Weant, in February 1939, against continuing such activities. Inthe light of all the testimony, we, are unable to concur in the TrialExaminer's finding that the lay-off on June 12, 1939, was made inviolation of the Act.Dean was laid off for a third time by Hemphill.on July 17, 1939,again for a two-week period.This action was taken without anyprior recommendation from the nurse, and under circumstanceswhich cast strong doubt on the respondent's motives.Nevertheless;Dean's previous health record, combined with the fact that Dean hadapparently, although the record is not clear, been excused from workon the previous working day because of ill health, give support to,HemphilPs. claim that the lay-off was again occasioned by Dean'sillness:Following this lay-off Dean returned to work, and was at the,time of the hearing in the respondent's employ.We do not findthat Dean's lay-off onJuly..17,1939, was ordered in violation ofthe Act.D. The discriminatory discharge of Virgil T. KivettVirgil T. Kivett, the orginator and leader of the union movementin the plant had been employed by the respondent for a period of ap-proximately 13 years, when, on or about February 23, 1939,.he was dis-charged by his foreman, Overman.known to the respondent.As found in Section III, B, above, Kivetthad on at least two occasions been warned against such activity byOverman, and one week before his discharge had been reprimandedby Weant in the interview therein described. It is significant thatOverman's warning had occurred shortly after the Union had receivedits initial impetus from Kivett, and that Weant had delivered hisreprimand and warning to Kivett almost immediately following thereinforced and greatly magnified union drive in 1939. BLUE BELL-GLOBE MANUFACTURING COMPANY139On the day of his discharge Kivett ' and Howard Coble, a fellowemployee, ' were working at one of 'the tables in the respondent'scutting-room department.Hunt, assistant foreman in that depart-ment, reprimanded Coble for having "signed ahead" for work onanother table before he had completed his task at the table wherehe and Kivett were working. The reprimand was delivered in thepresence of Kivett who was standing directly across the table fromCoble.Coble denied having violated the respondent's rule against"signing ahead," whereupon Hunt, according to the testimony ofKivett, said, while facing and looking directly at Kivett, "If youidiots had sense enough to sign up for this work, we would get betterproduction."The use of the word "idiots" caused Kivett to takeexception to Hunt's remark, particularly because Kivett's first bornchild had been afflicted with an injury at birth which had resultedin idiocy.When Kivett objected to being called an idiot, Huntordered him to "shut up, I am not talking to you, I am talking toCoble."Kivett replied, "If you want to talk to Coble call him anidiot, and not idiots."An argument then ensued between Hunt andKivett and as to whether the former used the term "idiots."Kivetttestified on direct examination that he had said to Hunt during thecourse of the argument that if Hunt denied using the word "idiots"he was a "damn liar."Hunt replied that he had not used the term,and that if Kivett said that he had, Kivett was a "damn liar."Whereupon Kivett, according to his own testimony, replied, as Huntwas walking away, that "Ifyou (Hunt) deny it you are a goddamliar."It is sighificaxlt that vneither' Coble nor Hunt, testified thatKivett had made the last statement.We find, that Kivett in histestimony gave a straight-forward and accurate narration of the factssurrounding this incident.Coble testified that Hunt-had used theterm idiot, but was unable to say whether in the plural or singular.Hunt denied using the word in any form, but in view of the foregoingtestimony we find that Hunt in fact used the term." In all otherrespects the testimony of Kivett, Coble, and Hunt concerning thisincident is substantially similar.-About 30 minutes later, according to Kivett, Overman summonedhim and asked what had happened. Kivett testified that he then toldOverman "word for word what had happened." At the end ofKivett's narration Overman said, "All right, you are finished, punchout and get out."n A finding,to the contrary would leave unexplained the occasion for the controversy.We are unable to accept the suggestion advanced by counsel for the respondent duringcross-examinationthat Kivettwas attempting a form of self-immolation to get (himself)fired or. suspended,so that(lie) , could claim that as a Union man (he)had. been dis-criminated against." 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDOverman testified that he had first learned of the incident fromHunt, who had approached him after the argument with Kivettwith a request that he be excused from work for the remainder ofthe day.When asked the reason for his request, Hunt attemptedto describe what had happened.That Overman had no clear pictureof what had occurred is apparent from the fact that he first sum-moned Coble to him.Only upon being told by Hunt that "me andCoble are straight, it is between me and Kivett," did Overman sum-mon Kivett to him.As Kivett approached him, Overman testified,"he (Kivett) seemed to be excited. more than I had ever seen himbefore . . .He said `he (Hunt) has told you a, bunch of damn lies.'I said, `Kivett, hush up,' and he kept coming to me." Overmanfurther testified that Kivett continued to curse for a period of two orthree minutes and after' being told 'again to "calm down" was finallyasked "Kivett aren't you going to hush?"When Kivett failed tocomply, Overman testified, he then discharged Kivett.We are unable to credit Overman's version of his conversationwith Kivett.Overman at the hearing denied that he had askedKivett to relate what had occurred between him and Hunt, but oncross-examination admitted that he had previously testified, in a NorthCarolina unemployment compensation hearing, that he had summonedKivett and asked him to tell what had happened.Moreover, in viewof the fact that Overman did not have a clear understanding of thedispute between Kivett and Hunt, it is reasonable to infer that Over-man did, in fact, request that Kivett 'relate what had occurred.Overman at first testified that he had discharged Kivett because hehad failed to comply with the order to "hush," but later added thatKivett's disrespect and use of profanity to Hunt was a factor inthe discharge.Kivett's severance slip, however, made no mentionof insubordination, disrespect, or the like, but alleged that the reasonfor his discharge was "disobedience."In view of Overman's contradictory testimony, and in the lightof all the circumstances, we find that Kivett was discharged afterhaving told Overman, on request, the substance of the dispute betweenhim and Hunt. It is significant and must be understood that Hunthad not appealed to Overman for disciplinary action, and had not,reported the incident to Overman until questioned as to the reasonfor his request for time off.Hunt, further testified that he was notangry with Kivett after the dispute and that he was in fact a huntingand fishing companion and close friend of Kivett's, with full knowl-edge of the fact that Kivett had an idiot child, a knowledge whichOverman shared.In view of Kivett's long and admittedly satisfactory service withthe respondent; in view of the insignificance of the altercation which BLUE BELL-GLOBEMANUFACTURING COMPANY141isalleged to have been the basic cause of the discharge; and es-pecially in view of the fact that the respondent's officials were pre-occupied. at the time of Kivett's discharge with the resurgent unionmovement, as found above ; we find, as did the Trial Examiner, thatthe reasons alleged by Overman were not the actual factors in Kivett'sdischarge, but served rather as pretexts for it.As found above,Overman had twice warned Kivett of possible discrimination againsthim if he persisted in his union membership and activity.Wefind that Overman discharged Kivett because of such membership andactivity.We find that the respondent, by discharging Virgil T. Kivett onFebruary 23, 1939, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the.Union andhas thereby .interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.At the time of his discharge on February 23, 1939, Kivett wasearning a base rate of $2.80 a day.Kivett has been unemployedsince his discharge, and desires reinstatement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, B and D above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor- disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall, therefore, order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act and to restore, as nearly as possible, the situa-tion that existed prior to the commission of the unfair labor.practices.We have found that Virgil T. Kivett was discriminatorily dis-charged.We shall, accordingly, order the respondent to offer him re-instatement to his former or substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, andto make him whole for any loss of pay he has suffered by reasonof his discharge, by payment to him of a sum equal to the amountwhich he normally would have earned as wages from the date of 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis discharge to the date of the offer of reinstatement, less his netearnings 12 during said period.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Virgil T. Kivett, thereby discouraging membership in theUnion, respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of`the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Blue Bell-Globe Manufacturing Company, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,or any other labor' organization of its employees, by discrimination inregard to hire or tenure of employment or any term or condition ofemployment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to. 12 By "net earnings" Is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-'where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber CompanyandUnited Brotkerhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8N.L.R. B. 440.Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings, but as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects.RepublicSteel Corporation,et al.v.NationalLaborRelations Board,107 F. (2d) 472 (C. C. A. 3). BLUE BELL-GLOBE MANUFACTURING COMPANY143form, join, or assist labor' organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in.concerted activities for the purposes of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Virgil T. Kivett immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole Virgil T. Kivett for any loss of pay he has suf-fered by reason of the respondent's discrimination, by payment to himof a sum of money equal to that which he would normally haveearned as wages from the date of his discharge to the date of offer ofreinstatement, less hisnet earningsduring said period;. provided thatthe respondent shall deduct from the back pay due him a sum equal tothat received by him for work done in Federal, State, county, munici-pa^ or other work-relief project during the period for which back payis due him under this Order, and pay any such amount deducted tothe appropriate fiscal agency of the Federal, State,, county, municipal,or other governments for such work-relief project;(c)Post immediately in conspicuous places at its plant,and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondent,will not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 2(a) and (b) of this Order; and (3) that-the respondent's employeesare free to become or to remain members of Amalgamated ClothingWorkers of America, and the respondent will not discriminateagainstany employee, because of membership or activity in that organization;(d)Notify the Regional, Director for the Fifth Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent engaged in an unfairlabor practice, within the meaning of Section 8 (1) of the Act, bykeeping a union meeting and meeting place under surveillance.